Exhibit 10.2

--------------------------------------------------------------------------------



PLEDGE AGREEMENT
THIS PLEDGE AGREEMENT (as may be amended, restated or modified from time to
time, this "Pledge Agreement"), dated as of November 30, 2015 but made effective
as of December 31, 2015, is made by and between [PLEDGOR], a [corporation
incorporated / limited liability company organized and existing] under the laws
of the State of [●], as pledgor (the "Pledgor"), and TCA GLOBAL CREDIT MASTER
FUND, LP, a limited partnership organized and existing under the laws of the
Cayman Islands, as pledgee (the "Pledgee").


W I T N E S S E T H:
WHEREAS, pursuant to that certain Senior Secured Revolving Credit Facility
Agreement, dated as of November 30, 2015 and effective as of the date hereof (as
may be amended, restated or modified from time to time, the "Credit Agreement"),
by and among Bitzio Inc., a corporation incorporated under the laws of the State
of Nevada, as borrower (the "Borrower"), additional Credit Parties, and the
Pledgee, as lender, the Pledgee has agreed to advance an aggregate principal
amount of up to Five Million and No/100 United States Dollars (US$5,000,000)
(the "Loan") to the Borrower, which Loan is further evidenced by revolving
convertible promissory notes issued by the Borrower in favor of the Pledgee (as
may be amended, restated or modified from time to time, the "Notes");;
WHEREAS, as of the date hereof, the Pledgor is the registered and beneficial
owner of [●] ([●])of the issued and outstanding [membership interests / shares
of common stock] (equal to [●]% of the total issued and outstanding shares of
common stock) (the "Pledged Interests / Shares") of [Subsidiary], a [corporation
incorporated / limited liability company organized and existing] under the laws
of the State of [●] (in such capacity, the "Pledged Company"), and the [Pledged
Interests / Shares] are represented by a certificate bearing certificate number
[●] (the "Certificate");
WHEREAS, it is a condition precedent to the Pledgee making the Loan available to
the Borrower under the Credit Agreement that the Pledgor execute and deliver to
the Pledgee, as security for the obligations of the Borrower to the Pledgee, a
pledge of all of the Pledgor's right, title and interest in and to the Pledged
[Shares / Interests];
NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Pledgor and the
Pledgee agree as set forth below:
SECTION 1.                                          Defined Terms.  Except as
otherwise defined herein, terms defined in the Credit Agreement shall have the
same meaning when used herein.
SECTION 2.                                          Grant of Security.  As
security for the Obligations (as defined in the Credit Agreement), the Pledgor
hereby pledges, assigns, transfers and delivers to the Pledgee the [Pledged
Interests / Shares] and hereby grants to the Pledgee a first priority lien on
and a first priority security interest in the following (collectively, the
"Pledged Collateral"):

--------------------------------------------------------------------------------

(i)                        the [Pledged Interests / Shares] and all capital,
revenue, profit, income, gain or other property or proceeds, return on
contribution or otherwise with respect to the [Pledged Interests / Shares];
(ii)                        all securities, moneys or property representing
dividends or interest on any of the [Pledged Interests / Shares], or
representing a distribution in respect of the [Pledged Interests / Shares], or
resulting from a split-up, revision, reclassification or other like change of
the [Pledged Interests / Shares] or otherwise received in exchange therefor, and
any subscription warrants, rights or options issued to the holders of, or
otherwise in respect of, the [Pledged Interests / Shares] (exclusive of any
equity holder loan);
(iii)                        all right, title and interest of Pledgor in, to and
under any policy of insurance payable by reason of loss or damage to the
[Pledged Interests / Shares] and any other Pledged Collateral;
(iv)                        all other payments due or to become due to the
Pledgor in respect of the [Pledged Interests / Shares] whether under any
organizational document or otherwise, whether as contractual obligations,
damages or otherwise;
(v)                        all "accounts", "general intangibles", "instruments"
and "investment property" (in each case as defined in the UCC) constituting or
relating to the foregoing;
(vi)                        all Proceeds of any of the foregoing property of
Pledgor (including, without limitation, any proceeds of insurance thereon, all
"accounts", "general intangibles", "instruments" and "investment property", in
each case as defined in the UCC, constituting or relating to the foregoing); and
(vii)                        all other property hereafter delivered in
substitution for or in addition to any of the foregoing, all certificates and
instruments representing or evidencing such other property and all cash,
securities, interest, dividends, rights and other property at any time and from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all thereof.
SECTION 3.                                          Pledge Documents. 
Concurrently with the execution of this Pledge Agreement and upon the
circumstances described in Section 6 hereof, the Pledgor shall execute and
deliver to the Pledgee an irrevocable proxy in favor of the Pledgee in respect
of the [Pledged Interests / Shares] of the Pledged Company in the form set out
in Exhibit A hereto (the "Irrevocable Proxy") and shall deliver to the Pledgee
the Certificate together with a signed, undated instrument of transfer in the
form set out in Exhibit B hereto (an "Instrument of Transfer") pertaining
thereto duly executed in blank.

--------------------------------------------------------------------------------

SECTION 4.                                          Representations and
Warranties.  The Pledgor represents and warrants that:
(a)                        it is the legal and beneficial owner of, and has good
and marketable title to, the Pledged Collateral, subject to no pledge, lien,
mortgage, hypothecation, security interest, charge, option or other encumbrance
whatsoever, except the lien and security interest created and contemplated by
this Pledge Agreement;
(b)                        it has full power, authority and legal right to
execute, deliver and perform its obligations under this Pledge Agreement and to
create the lien and security interest contemplated by this Pledge Agreement;
(c)                        the [Pledged Interests / Shares] of the Pledged
Company (i) have been duly and validly created pursuant to the relevant
organizational documents of the Pledged Company, (ii) constitute [●]% of the
total issued and outstanding capital stock of the Pledged Company; and (iii) are
evidenced by the Certificate;
(d)                        the [Pledged Interests / Shares] are "securities"
governed by Article 8 of the UCC;
(e)                        as of the date hereof, no Person has entered into any
options, warrants or other agreements to acquire additional capital stock in the
Pledged Company and there are no voting trusts or other member agreements or
arrangements relating to any Pledged Collateral;
(f)                        this Pledge Agreement constitutes a valid obligation
of the Pledgor, legally binding upon it and enforceable in accordance with its
terms;
(g)                        the pledge, hypothecation, assignment of the Pledged
Collateral and the delivery of the [Pledged Interests / Shares] (together with
the Instrument of Transfers) pursuant to and/or described in this Pledge
Agreement create a valid and perfected first priority security interest in the
Pledged Collateral;
(h)                        no consent of any other party (including equity
interest holders of the Pledgor) is required in connection with the execution,
delivery, performance, validity, enforceability or enforcement of this Pledge
Agreement, and no consent, license, approval or authorization of, or
registration or declaration with, any governmental authority, bureau or agency
is required in connection with the execution, delivery, performance, validity,
enforceability or enforcement of this Pledge Agreement;
(i)                        the execution, delivery and performance of this
Pledge Agreement will not violate or contravene any provision of any existing
law or regulation or decree of any court, governmental authority, bureau or
agency having jurisdiction in the premises or of the organizational documents of
the Pledgor or of any mortgage, indenture, security agreement, contract,
undertaking or other agreement to which the Pledgor is a party or which purports
to be binding upon it or any of its properties or assets and will not result in
the creation or imposition of any lien, charge or encumbrance on, or security
interest in, any of its properties or assets pursuant to the provisions of any
such mortgage, indenture, security agreement, contract, undertaking or other
agreement;

--------------------------------------------------------------------------------

(j)                        its chief executive office is located at [●]; and
(k)                        the representations and warranties set forth in the
Credit Agreement insofar as they relate to the Pledgor are true and complete and
the Pledgor shall comply with each of the covenants set forth in the Credit
Agreement which are applicable thereto.
SECTION 5.                                          Covenants.  The Pledgor
hereby covenants that during the continuance of this Pledge Agreement:
(a)                        it shall warrant and defend the right and title of
the Pledgee conferred by this Pledge Agreement in and to the Pledged Collateral
at the cost of the Pledgor against the claims and demands of all persons
whomsoever;
(b)                        it shall not sell, assign, transfer, charge, pledge
or encumber in any manner any part of the Pledged Collateral or suffer to exist
any encumbrance on the Pledged Collateral
(c)                        it shall not amend or modify any organizational
document of the Pledged Company;
(d)                        it shall not vote the [Pledged Interests / Shares] of
the Pledged Company in favor of the consolidation, merger, dissolution,
liquidation or any other corporate reorganization of the Pledged Company;
(e)                        it shall not take from the Pledged Company any
undertaking or security in respect of its liability hereunder or in respect of
any other liability of the Pledged Company to the Pledgor and the Pledgor shall
not prove nor have the right of proof, in competition with the Pledgee, for any
monies whatsoever owing from the Pledged Company to the Pledgor, in any
insolvency or liquidation, or analogous proceedings under any applicable law, of
the Pledgor;
(f)                        subject to the terms and conditions contained in the
Credit Agreement, there shall not be issued any additional [membership interests
/ shares of capital stock] in the Pledged Company nor any options, warrants or
other agreements to do so issued or entered into, provided however that if such
[membership interests / shares of capital stock] are issued, they shall
immediately be pledged to the Pledgee hereunder;
(g)                        it shall not release, transfer or otherwise dispose
of any [membership interests / shares of capital stock] held by the Pledged
Company as treasury stock or otherwise;
(h)                        it shall furnish to Pledgee from time to time
statements and schedules further identifying and describing the Pledged
Collateral as Pledgee reasonably requests, all in reasonable detail;
(i)                        it shall give at least ninety (90) days' prior
written notice to Pledgee of any (i) change of the location of Pledgor's chief
executive office from that specified in Section 4(j) hereof, (ii) change of
Pledgor's name, identity or structure or (iii) reorganization or reincorporation
of Pledgor under the laws of another jurisdiction; and; and

--------------------------------------------------------------------------------

(j)                        it shall indemnify the Pledgee from, and hold it
harmless against, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Pledged
Collateral or in connection with the transaction contemplated by this Pledge
Agreement.
SECTION 6.                                          Delivery of Additional
Collateral.  If the Pledgor shall become entitled to receive or shall receive
any equity interests, option or rights, whether as an addition to, in
substitution of, or in exchange for any of the [Pledged Interests / Shares], the
Pledgor agrees to accept the same as the agent of the Pledgee and to hold the
same in trust for the benefit of the Pledgee and to deliver the same forthwith
to the Pledgee in the exact form received, with the endorsement of the Pledgor
when necessary and/or appropriate undated Instruments of Transfer duly executed
in blank, and Irrevocable Proxies for any [membership interests / shares of
capital stock] so received, in substantially the forms attached hereto to be
held by the Pledgee, subject to the terms hereof, as additional collateral
security for the Obligations.
SECTION 7.                                          General Authority.  The
Pledgor hereby consents that, without the necessity of any reservation of rights
against the Pledgor, and without notice to or further assent by the Pledgor, any
demand for payment of any of the Obligations made by the Pledgee may be
rescinded by the Pledgee and any of the Obligations continued, and the
Obligations, or the liability of the Pledgor and/or the Pledged Company upon or
for any part thereof, or any other collateral security (including, without
limitation, any collateral security held pursuant to any of the other Loan
Documents) or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, modified, accelerated, compromised,
waived, surrendered, or released by the Pledgee, and the Loan Documents, any
guarantees and any other collateral security documents executed and delivered by
the Pledgor and/or the Pledged Company or any other obligors in respect of the
Obligations may be amended, modified, supplemented or terminated, in whole or in
part, as the Pledgee may deem advisable, from time to time, and any other
collateral security at any time held by the Pledgee for the payment of the
Obligations (including, without limitation, any collateral security held
pursuant to any other collateral security document executed and delivered
pursuant to the Loan Documents) may be sold, exchanged, waived, surrendered or
released, all without notice to or further assent by the Pledgor or the Pledged
Company, which shall remain bound hereunder, notwithstanding any such renewal,
extension, modification, acceleration, compromise, amendment, supplement,
termination, sale, exchange, waiver, surrender or release.  The Pledgor waives
any and all notices of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Pledgee upon this Pledge
Agreement, and the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred in reliance upon this Pledge
Agreement, and all dealings between the Pledged Company and the Pledgee shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Pledge Agreement.  The Pledgor waives diligence, presentment, protest,
demand for payment and notice of default or non-payment to or upon the Pledgor
or the Pledged Company with respect to the Obligations.
SECTION 8.                                          Voting Rights.  The Pledgee
shall, as the Pledgee and as the holder of the Irrevocable Proxies, receive
notice and have the right (but not the obligation) to vote the [Pledged
Interests / Shares] at its own discretion at, any annual or special meeting, as
the case may be, of the shareholders of the Pledged Company, provided, however,
that the Pledgee shall not be entitled to receive notice, or to exercise such
right to vote until the occurrence of and continuing of an Event of Default or
any of the security created by or pursuant to this Pledge Agreement shall be
deemed imperiled or jeopardized in a manner by the Pledgee in its sole
discretion.

--------------------------------------------------------------------------------

SECTION 9.                                          UCC Filings.  The Pledgor
does hereby authorize the Pledgee to do all things the Pledgee may reasonably
deem to be necessary or advisable in order to perfect or maintain the security
interest granted by this Pledge Agreement including, but not limited to, filing
any and all Uniform Commercial Code financing statements or renewals thereof.
SECTION 10.                                          Remedies.  At any time
after the occurrence of an Event of Default or in the event any of the security
created by or pursuant to this Pledge Agreement shall be imperiled or
jeopardized in a manner deemed material by the Pledgee in its sole discretion,
the Pledgee shall be entitled, without further notice to the Pledgor:
(a)                        subject to the limitations of Sections 9-610 and
9-615 of the UCC (to the extent applicable), to sell, assign, transfer and
deliver at any time the whole, or from time to time any part, of the Pledged
Collateral or any rights or interests therein, at public or private sale or in
any other manner, at such price or prices and on such terms as the Pledgee may
deem appropriate, and either for cash, on credit, for other property or for
future delivery, at the option of the Pledgee, upon not less than 10 days'
written notice (which 10 day notice is hereby acknowledged by the Pledgor to be
reasonable) addressed to the Pledgor at its last address provided to the Pledgee
pursuant to this Pledge Agreement, but without demand, advertisement or other
notice of any kind (all of which are hereby expressly waived by the Pledgor). 
If any of the Pledged Collateral or any rights or interests thereon are to be
disposed of at a public sale, the Pledgee may, without notice or publication,
adjourn any such sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, occur at the time and place identified in such announcement.  If
any of the Pledged Collateral or any rights or interests therein shall be
disposed of at a private sale, the Pledgee shall be relieved from all liability
or claim for inadequacy of price.  At any such public sale the Pledgee may
purchase the whole or any part of the Pledged Collateral or any rights or
interests therein so sold.  Each purchaser, including the Pledgee should it
acquire the Pledged Collateral, at any public or private sale, shall hold the
property sold free from any claim or right of redemption, stay, appraisal or
reclamation on the part of the Pledgor which are hereby expressly waived and
released to the extent permitted by applicable law.  If any of the Pledged
Collateral or any rights or interests therein shall be sold on credit or for
future delivery, the Pledged Collateral or rights or interests so sold may be
retained by the Pledgee until the selling price thereof shall be paid by the
purchaser, but the Pledgee shall not incur any liability in case of failure of
the purchaser to take up and pay for the Pledged Collateral or rights or
interests therein so sold.  In case of any such failure, the Pledged Collateral
or rights or interests therein may again be sold on not less than 10 days'
written notice as aforesaid; and
(b)                        to exercise all voting and other equity interest
rights at any meeting of any Pledged Company and exercise any and all rights of
conversion, exchange, subscription or any other rights, privileges or options
pertaining to the [Pledged Interests / Shares] of the Pledged Company as if it
was the absolute owner thereof, including, without limitation, the right to
exchange at its discretion, such [Pledged Interests / Shares] upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
Pledged Company or, upon the exercise by the Pledged Company or the Pledgee of
any right, privilege or option pertaining to such Pledged Share, and in
connection therewith, to deposit and deliver such [Pledged Interests / Shares]
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms and conditions as it may determine, all without liability
except to account for property actually received by it.

--------------------------------------------------------------------------------

SECTION 11.                                          No Duty on Pledgee.  The
Pledgee shall have no duty to exercise any of the aforesaid rights, privileges
or options and shall not be responsible for any failure to do so or delay in so
doing.
SECTION 12.                                          Application of Proceeds. 
All moneys collected or received by the Pledgee pursuant to this Pledge
Agreement shall be applied as provided in the Credit Agreement.
SECTION 13.                                          Miscellaneous.
13.1              Further Assurances.  The Pledgor agrees that if this Pledge
Agreement shall, in the reasonable opinion of the Pledgee, at any time be deemed
by the Pledgee, for any reason, insufficient in whole or in part to carry out
the true intent and spirit hereof, it shall execute or cause to be executed such
other documents or deliver or cause to be delivered such further assurances as
in the opinion of the Pledgee may be required in order to more effectively
accomplish the purposes of this Pledge Agreement including, without limitation,
an alternative pledge or such other alternative security as the Pledgee shall
reasonably require.
13.2              Remedies Cumulative and Not Exclusive; No Waiver.  Each and
every right, power and remedy herein given to the Pledgee shall be cumulative
and shall be in addition to every other right, power and remedy of the Pledgee
now or hereafter existing at law, in equity or by statute, and each and every
right, power and remedy, whether herein given or otherwise existing, may be
exercised from time to time, in whole or in part, and as often and in such order
as may be deemed expedient by the Pledgee, and the exercise or the beginning of
the exercise of any right, power or remedy shall not be construed to be a waiver
of the right to exercise at the same time or thereafter any other right, power
or remedy.  No failure, delay or omission by the Pledgee in the exercise of any
right or power or in the pursuance of any remedy accruing upon any breach or
default by the Pledgor or any Credit Party shall impair any such right, power or
remedy or be construed to be a waiver of any such right, power or remedy or to
be an acquiescence therein; nor shall the acceptance by the Pledgee of any
security or of any payment of or on account of any of the amounts due from the
Pledgor or any Credit Party to the Pledgee and maturing after any breach or
default or of any payment on account of any past breach or default be construed
to be a waiver of any right with respect to any future breach or default or of
any past breach or default not completely cured thereby.  In addition to the
rights and remedies granted to it in this Pledge Agreement and in any other
instrument or agreement securing, evidencing or relating to any of the
Obligations, the Pledgee shall have rights and remedies of a secured party under
the UCC.
13.3              Successors and Assigns. This Pledge Agreement and all
obligations of the Pledgor hereunder shall be binding upon the successors and
assigns of the Pledgor and shall, together with the rights and remedies of the
Pledgee hereunder, inure to the benefit of the Pledgee, its respective
successors and assigns.

--------------------------------------------------------------------------------

13.4              Waiver; Amendment.  None of the terms and conditions of this
Pledge Agreement may be changed, waived, modified or varied in any manner
whatsoever unless in writing duly signed by the Pledgor and the Pledgee.
13.5              Invalidity.  If any provision of this Pledge Agreement shall
at any time, for any reason, be declared invalid, void or otherwise inoperative
by a court of competent jurisdiction, such declaration or decision shall not
affect the validity of any other provision or provisions of this Pledge
Agreement, or the validity of this Pledge Agreement as a whole and, to the
fullest extent permitted by law, the other provisions hereof shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
favor of the Pledgee in order to carry out the intentions of the parties hereto
as nearly as may be possible.  The invalidity and unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.
13.6              Notices.  All notices of request, demand and other
communications hereunder shall be addressed, sent and deemed delivered in
accordance with the Purchase Agreement, including delivery of any such notices
or communications to the Pledged Company on behalf of the Pledgor, which Pledgor
hereby agrees and acknowledges shall be valid and effective notice to the
Pledgor hereunder.
13.7              Counterparts; Electronic Delivery.  This Pledge Agreement may
be executed in any number of counterparts, each of which shall be deemed an
original, but all such counterparts together shall constitute one and the same
instrument.  Delivery of an executed counterpart of this Pledge Agreement by
facsimile or electronic transmission shall be deemed as effective as delivery of
an originally executed counterpart.  In the event that the Pledgor delivers an
executed counterpart of this Pledge Agreement by facsimile or electronic
transmission, the Pledgor shall also deliver an originally executed counterpart
as soon as practicable, but the failure of the Pledgor to deliver an originally
executed counterpart of this Pledge Agreement shall not affect the validity or
effectiveness of this Pledge Agreement.
13.8              References.  References herein to Sections, Exhibits and
Schedules are to be construed as references to sections of, exhibits to, and
schedules to, this Pledge Agreement, unless the context otherwise requires.
13.9              Headings.  In this Pledge Agreement, Section headings are
inserted for convenience of reference only and shall not be taken into account
in the interpretation of this Pledge Agreement.
13.10              Termination.  When all of the Obligations shall have been
fully satisfied, the Pledgee agrees that it shall forthwith release the Pledgor
from its Obligations hereunder and the Pledgee, at the request and expense of
the Pledgor, shall promptly execute and deliver to the Pledgor a proper
instrument or instruments acknowledging the satisfaction and termination of this
Pledge Agreement, and the Irrevocable Proxies shall terminate forthwith and be
delivered to the Pledgor forthwith together with the other items furnished to
the Pledgee pursuant to this Pledge Agreement.

--------------------------------------------------------------------------------

SECTION 14.                                          Applicable Law,
Jurisdiction and Waivers.
14.1              Governing Law.  Except in the case of the Mandatory Forum
Selection clause set forth in Section 14.2 hereof, this Pledge Agreement shall
be governed by and construed in accordance with the laws of the Nevada, without
regard to principles of conflicts of laws thereof.
14.2              MANDATORY FORUM SELECTION.  ANY DISPUTE ARISING UNDER,
RELATING TO, OR IN CONNECTION WITH THE AGREEMENT OR RELATED TO ANY MATTER WHICH
IS THE SUBJECT OF OR INCIDENTAL TO THE AGREEMENT (WHETHER OR NOT SUCH CLAIM IS
BASED UPON BREACH OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE
JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD
COUNTY, FLORIDA.  THIS PROVISION IS INTENDED TO BE A "MANDATORY" FORUM SELECTION
CLAUSE AND GOVERNED BY AND INTERPRETED CONSISTENT WITH FLORIDA LAW.
14.3              WAIVER OF IMMUNITY. TO THE EXTENT THAT THE PLEDGOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM SUIT, JURISDICTION OF ANY COURT OR ANY
LEGAL PROCESS (WHETHER THROUGH ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID
OF EXECUTION, EXECUTION OF A JUDGMENT, OR FROM ANY OTHER LEGAL PROCESS OR
REMEDY) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE PLEDGOR HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS PLEDGE AGREEMENT.
14.4              WAIVER OF JURY TRIAL.  EACH OF THE PLEDGOR AND THE PLEDGEE
HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
ANY PARTY HERETO OR ANY BENEFICIARY HEREOF ON ANY MATTER WHATSOEVER ARISING OUT
OF OR IN ANY WAY CONNECTED WITH THIS PLEDGE AGREEMENT.
[-signature page follows-]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed the day and year first above written.




PLEDGOR:


[PLEDGOR]




By:            ___________________________
Name:
Title:






STATE OF
________________                                                                      )
)  SS.
COUNTY OF
______________                                                                      )




The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that ______________, the _______________________ of
___________________, a __________________ corporation, who is personally known
to me to be the same person whose name is subscribed to the foregoing
instrument, appeared before me this day in person and acknowledged that he/she
signed and delivered the said instrument as his/her own free and voluntary act
and as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.


GIVEN under my hand and notarial seal this _____ day of ________________,
20____.


______________________________________
Notary Public


My Commission Expires:


______________________________________














[ signature page to Pledge Agreement ]



--------------------------------------------------------------------------------

PLEDGEE


TCA GLOBAL CREDIT MASTER FUND, LP


By:            TCA Global Credit Fund GP, Ltd.
Its:            General Partner




By:            ___________________________
Name:            Robert Press
Title:            Director
 
 
[ signature page to Pledge Agreement ]





--------------------------------------------------------------------------------





EXHIBIT A


IRREVOCABLE PROXY
The undersigned, the registered and beneficial owner of the below described
[membership interests / shares of capital stock] of [SUBSIDIARY], a [corporation
incorporated / limited liability company organized and existing] under the laws
of the State of [●] ("Pledged Company"), hereby makes, constitutes and appoints,
TCA Global Credit Master Fund, LP, a limited partnership organized and existing
under the laws of the Cayman Islands (the "Pledgee"), with full power to appoint
a nominee or nominees to act hereunder from time to time, the true and lawful
attorney and proxy of the undersigned to vote one hundred percent (100%) of the
[membership interests / shares of capital stock] of the Pledged Company, at all
annual and special meetings of the Pledged Company or take any action by written
consent with the same force and effect as the undersigned might or could do,
hereby ratifying and confirming all that the said attorney or its nominee or
nominees shall do or cause to be done by virtue hereof.
The said [membership interests / shares of capital stock] have been pledged (the
"Pledge") to the Pledgee pursuant and subject to a Pledge Agreement, dated as of
November 30, 2015 and effective as of December 31, 2015, by and between the
undersigned and the Pledgee.
This power and proxy is coupled with an interest and is irrevocable and shall
remain irrevocable so long as the Pledge is outstanding and is in full force and
effect.
IN WITNESS WHEREOF, the undersigned has caused this instrument to be duly
executed on December 31, 2015.


[PLEDGOR]




By:            ___________________________
Name:
Title:





--------------------------------------------------------------------------------



EXHIBIT B
INSTRUMENT OF TRANSFER


FOR VALUE RECEIVED:
       
PLEASE INSERT SOCIAL SECURITY OR OTHER
IDENTIFYING NUMBER OR ASSIGNEE
 
hereby sells, assigns and transfers unto _____
                 
Of
   
standing in my (our) name(s)
on the books of said corporation represented by Certificate(s) No.(s).
 
herewith, and do hereby irrevocably constitute and appoint
   
attorney to transfer the
said stock on the books of said corporation with full power of substitution in
the premises, This Instrument is given for collateral purposes only pursuant to 
that certain Pledge Agreement between the undersigned and VOD Global Credit
Master Fund, LP dated as of November 30, 2015 and made effective as of December
______, 2015.
Dated
                   
In presence of
           
Name:
Title:












--------------------------------------------------------------------------------